ACCEPTED
                                                                                             03-15-00186-CV
                                                                                                     8141772
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        12/8/2015 3:06:36 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                   No. 03-15-00186-CV
                ____________________________________________________
                                                                             FILED IN
                                                                      3rd COURT OF APPEALS
                             In the Court of Appeals                      AUSTIN, TEXAS
                          for the Third Judicial District             12/8/2015 3:06:36 PM
                                                                        JEFFREY D. KYLE
                                  Austin, Texas                               Clerk
                ____________________________________________________

Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
        Ken Paxton, Attorney General of the State of Texas,
                                                        Appellants,

                                               v.

                        Statewide Materials Transport, Ltd.,
                                                          Appellee.
                ____________________________________________________

                    On Appeal from the 250th Judicial District Court
                                Travis County, Texas
                ____________________________________________________

   Appellants’ Unopposed Motion to Abate Appeal Pending Settlement
                ____________________________________________________

To the Honorable Third Court of Appeals:

       This case has settled in principle. The parties are currently working on the

final language of the settlement. Accordingly, Appellants request that this appeal

and all deadlines be abated for sixty days in anticipation of dismissing the appeal

before the end of the sixty-day period.

       Wherefore, Appellants request that this motion be granted, and that this appeal

be abated until February 8, 2016.

Appellant’s Unopposed Motion to Abate Appeal Pending Settlement                   Page 1
                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General

                                         CHARLES E. ROY
                                         First Assistant Attorney General

                                         SCOTT KELLER
                                         Solicitor General

                                         DOUGLAS D. GEYSER
                                         Assistant Solicitor General

                                         /s/Charles K. Eldred
                                         CHARLES K. ELDRED
                                         Assistant Attorney General, Tax Division
                                         State Bar No. 00793681
                                         P.O. Box 12548
                                         Austin, Texas 78711-2548
                                         512-475-1743
                                         512-478-4013 (fax)
                                         charles.eldred@texasattorneygeneral.gov

                                         Attorneys for Appellants

                       CERTIFICATE OF CONFERENCE
       I conferred with Amanda Taylor, counsel for Appellee, and she is unopposed
to this motion to abate.
                                            /s/Charles K. Eldred
                                            Charles K. Eldred

                        CERTIFICATE OF SERVICE
    I certify that a copy of this document was served on December 8, 2015, on
Amanda Taylor, counsel for Appellee, at ataylor@textaxlaw.com.

                                            /s/Charles K. Eldred
                                            Charles K. Eldred

Appellant’s Unopposed Motion to Abate Appeal Pending Settlement                     Page 2